Citation Nr: 0509867	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  02-10 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating greater than 20 percent for 
residuals of a left ankle fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel



INTRODUCTION

The veteran served on active duty from August 1974 to 
February 1982.  The veteran had active duty for training in 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

In light of the fact that the claim for an increased rating 
for a left ankle disability is on appeal following the 
initial rating assigned for this disability, the issue has 
been characterized as such on the title page.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

In July 2003, the veteran requested a local hearing at the 
RO.  However, in April 2004, she agreed to a VA examination 
in lieu of a hearing.  

The issue of a separate rating for a left ankle scar is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's left ankle disability is manifested by pain, 
swelling, and moderate limited motion.  There was no 
ankylosis of the left ankle.


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for a 
left ankle disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5271 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in March 2001, as well as by the 
discussions in the May 2002 statement of the case (SOC) and 
the November 2002, May 2003, and June 2004 supplemental 
statements of the case (SSOCs).  By means of these documents, 
the veteran was told of the requirements to establish service 
connection and increased ratings, of the reasons for the 
denial of her claim, of her and VA's respective duties, and 
she was asked to provide information in her possession 
relevant to the claim.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the veteran was provided a VCAA notice on 
the issue of service connection prior to the October 2001 
rating action granting her claim for a left ankle disability.  
Therefore, there are no defects with respect to the timing of 
the notice.

Service connection for a left ankle disability was granted in 
October 2001, and the veteran disagreed with the assigned 
rating.  A VCAA letter that specifically addressed the matter 
of an increased rating was not sent.  However, the Board 
notes that in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-2003.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records and VA records.  There is no indication of any 
relevant records that the RO failed to obtain.  The veteran's 
various communications indicate that she has no additional 
evidence to submit.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  VA examinations were conducted in September 2001, 
April 2003, and May 2004.  The reports are associated with 
the claims file.  Therefore, the Board concludes that no 
further assistance to the veteran is required.



Residuals of a Left Ankle Fracture

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 2002).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2004).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Moreover, it 
has been held that consideration of functional loss due to 
pain is not required when the current rating is the maximum 
disability rating available for limitation of motion.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As the 
veteran is not in receipt of the maximum schedular evaluation 
under all applicable Diagnostic Codes involving limitation of 
motion, the factors of DeLuca are for application.  

The veteran fractured her left ankle while on active duty for 
training in 1999.  On December 18, 2000, she filed a claim 
alleging entitlement to service connection for a left ankle 
disability.  The RO granted the claim in October 2001, and 
assigned a 20 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271, effective December 18, 2000.  
Diagnostic Code 5271 contemplates limited ankle motion, and a 
maximum rating of 20 percent is assigned for marked 
limitation of motion.  The veteran has appealed the assigned 
rating. 

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found; this is a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App 119 (1999).  With regard to 
the disability at issue, the Board finds that the evidence 
does demonstrate that there was an increase or decrease in 
the disability that would suggest the need for staged 
ratings.  

When the initial VA examination was conducted in September 
2001, the examiner recited the history of the fracture, 
including treatment with an open reduction and internal 
fixation screw and plate fixation of the lateral aspect of 
the ankle.  The appliance was removed in January 2001.  
However, the veteran continued to suffer from pain since the 
initial injury.  Her physician advised her to stop running 
and told her that she will always have pain.  The veteran 
also noted swelling after standing on the foot from one half 
to one hour.  At the time, the veteran was not working.  

In comparison to the right side, the veteran stood with the 
left ankle in a slight valgus, or external rotation position.  
Abnormal mobility in the medial and lateral direction was not 
detected.  Range of motion testing revealed 15 degrees 
dorsiflexion, 45 degrees plantar flexion, and free mobility 
on inversion and eversion.  The examiner noticed a 1.5 
centimeter lump over the mid portion of the left foot 
approximately 1.5 inches distal to the ankle, which had a 
characteristic feel of a ganglion cyst.  According to the 
veteran, this first had its onset following the appliance 
removal.  The examiner diagnosed status postoperative ankle 
fracture with some residual symptoms and loss of function 
with some x-ray evidence of widening of the mortise.  
According to the examiner, widening of the medial mortise 
implies a less than ideal fit of the talus in the mortise, 
meaning that there will be further problems of a greater 
magnitude.  

The veteran's continued complaints of pain and swelling are 
documented in VA treatment records dated in 2002.  In view of 
her complaints, a CT of the left ankle was accomplished in 
February 2002 and revealed multiple fractures.  On a follow-
up visit the next month, the veteran was given Lodine for 
pain.  

Further evaluation of the ankle was accomplished in June 
2002.  The veteran reported sensitivity of the skin on mild 
to moderate pressure with associated pain and irritability.  
On examination, the left ankle did not appear to be grossly 
swollen.  There was good sub-talo, as well as tibia talo 
ankle motion without much associated pain.  There was mild 
tenderness to palpation along the medial and lateral ankle.  
Drawer test was negative.  The examiner did not notice any 
ligamentous laxity on the medial or lateral aspect.  The 
ankle dorsiflexed and plantar flexed against resistance, 
demonstrating 5 out of 5 motor strength.  She was 
neurovascularly intact with palpable dorsalis pedis and 
posterior tibia pulses.  Sensation was intact throughout.  
She walked without an antalgic gait.  The lateral incision 
was described as well-healed.  The examiner noticed 
hypersensitivity on the lateral aspect of the ankle with 4 
out of 5 pain with minimal stimuli to the lateral ankle.  
There was no redness, and no significant skin changes.  X-
rays revealed a well-healed lateral malleolar ankle fracture.  
There was no acute evidence of a fracture, ankle instability, 
and significant osteopenia.  A CT scan demonstrated residual 
screw holes status post removal of the hardware and no 
evidence of osteomyelitis.  

A VA examination was conducted in April 2003 by the same 
examiner who conducted the initial evaluation in September 
2001.  The veteran complained of soreness in the area where 
the plate was removed, and noted that the ankle hurt more.  
She still experienced swelling.  The veteran reported that 
she could accomplish her walking and shopped okay.  She had 
discontinued running types of activities.  

On examination, the ankle had good conformity and was not 
grossly swollen at the time.  There was some tenderness over 
the incision laterally.  Instability was not found when 
testing medial, lateral, anterior, and posterior stresses.  
There was a pedal pulse.  Range of motion testing revealed 20 
degrees dorsiflexion, 45 degrees plantar flexion, and free 
mobility on inversion and eversion.  

The examiner diagnosed residuals of an ankle fracture, status 
post open reduction and status post hardware removal.  The 
examiner determined that there were no additional fractures 
of the lateral border of the tibia and the lateral border of 
the talus.  It was further noted that some of the x-rays 
showed a widening of the mortise.  The examiner found that 
this widening would cause problems down the line.  The 
veteran did not appear to have any rapid progression of the 
problem, but did describe some increase in her symptoms.  

The most recent VA examination was conducted in May 2004.  
The veteran complained of ankle pain, sometimes at rest, but 
with all weight bearing.  The main part of the ankle pain was 
laterally under the lateral malleolus and over the malleolus 
and distal fibula.  The ankle was stable, and the veteran was 
not wearing a brace.  She complained of pain and swelling 
with activities.  The veteran was employed in inventory 
management.  During a normal workday, she would spend 2 1/2 to 
3 hours on her feet.  If active at work, the veteran would 
notice an increase in pain and swelling.  The flare-ups of 
ankle pain and swelling would last for about a day and 
allowed her to be able to return to work.  She reported that 
she was limited to walking about 3 blocks.  She was using 
Etodolac, which helped a lot with pain, but did not help 
control the swelling.  Flare-ups of pain significantly 
interfered with her normal daily activities.  She stated that 
on those occasions, she has someone help her get in and out 
of the bathtub.  Generally, when the ankle is in its steady 
state and not flared up, it does not significantly affect her 
daily activities.  She denied weakness, fatigability, or 
incoordination.  She did not use an ankle brace or a cane for 
walking.  She did report additional limitations following 
repetitive use. 

The veteran's gait was normal.  There was no limp and she did 
not use any ambulatory aids.  There was a well-healed scar 
laterally over the lateral malleolus and distal fibula.  
There was tenderness over and around the scar that extended 
about 5 to 6 centimeters above the scar.  There was 
tenderness around soft tissues of the ankle on the lateral 
side, as well as the area inferior and anterior to the medial 
malleolus on the medial side of the ankle.  There was no 
tenderness of the mortise.  Tenderness of the Achilles tendon 
near its insertion to the calcaneus was elicited with maximum 
passive plantar flexion of the foot and ankle complex.  The 
veteran did not complain of discomfort with maximum 
dorsiflexion.  Range of motion studies revealed 5 degrees 
dorsiflexion, 50 degrees plantar flexion, 30 degrees 
inversion, and 10 degrees eversion.  The examiner found it 
difficult to get the veteran to cooperate with muscle 
testing.  There was a 4/5 hold/break weakness with the 
testing.  Strength in all directions was about 4/5.  When 
asked to heel toe walk, which requires maximum strength, the 
veteran was able to do that without difficulty.  The Achilles 
reflex was 2+.  Sensory examination was intact to sharp and 
dull throughout the ankle and distal leg. 

The examiner reported an impression of chronic left ankle 
pain, status post open reduction internal fixation of a left 
lateral ankle fracture.  There was no evidence of 
degenerative joint disease on x-rays.  She was having pain 
medially and laterally, and swelling with activities.  There 
was some magnification of symptoms and some lack of effort in 
the motor examination.  She reported missing work one to two 
days a month due to increased pain and swelling brought on by 
prolonged standing and walking.  

As stated, the veteran's left ankle disability is rated 
under Diagnostic Code 5271, which contemplates limited ankle 
motion.  Moderate limitation is rated 10 percent disabling, 
and a 20 percent rating is assigned when the limitation is 
marked.  It is noted that normal ankle dorsiflexion is 0 to 
20 degrees, and normal ankle plantar flexion is 0 to 45 
degrees.  See 38 C.F.R. § 4.71a, Plate II.  

A longitudinal review of the record reveals the veteran's 
ongoing complaints of pain and swelling, as well as 
examination findings of limited motion.  The findings and 
complaints are negative with regard to weakness and 
instability.  Given the ranges of motion reported on VA 
examinations of September 2001 and April 2003, it is 
reasonable to find that the ankle demonstrated normal to 
moderate limited motion.  See 38 C.F.R. § 4.71a, Plate II.  
Therefore, the limited motion would be considered moderate 
under Diagnostic Code 5271, and a 10 percent rating would be 
assigned.  However, when factoring in pain and swelling, the 
degree of disability is comparable to marked limitation of 
ankle motion, which was the 20 percent evaluation assigned 
by the RO.  The Board does note that the May 2004 VA 
examination revealed 5 degrees dorsiflexion and 50 degrees 
plantar flexion.  Therefore, when compared to the prior VA 
examinations, the May 2004 findings represent a decrease in 
dorsiflexion.  However, the examiner did find that there was 
some magnification of symptoms and some lack of effort in 
the motor examination.  Overall, the limitation demonstrated 
is marked, and a 20 percent rating is appropriate.  See 
38 C.F.R. § 4.7.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 5271 
do not provide a basis to assign a rating greater than 20 
percent.  

Diagnostic Code 5270 contemplates ankylosis of the ankle.  A 
30 percent rating is assigned for ankylosis in plantar 
flexion, between 30 and 40 degrees, or in dorsiflexion, 
between 0 and 10 degrees.  Given the ranges of motion 
recorded in the medical examination reports, the disability 
at issue does not involve ankylosis, and any limitation 
demonstrated has not been described as comparable to 
ankylosis.  Therefore, Diagnostic Code 5270 would not apply 
in this case.

Here, an examiner has commented that there is a widening of 
the mortise and that such widening would cause problems for 
the veteran down the line.  However, given the above 
discussion, that increase has not been demonstrated.  
Therefore, Diagnostic Code 5283, which provides a maximum 
rating of 30 percent rating for malunion or nonunion of the 
tarsal or metatarsal bones, is not for application.  

In the increased rating matters discussed below, the Board 
also considered whether the veteran is entitled to an 
increased disability evaluation on an extra-schedular basis.  
However, the Board concludes that the record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  The evidence 
does indicate that the veteran misses work on occasion.  
However, the 20 percent rating assigned for the left knee 
disability contemplates a level of interference with 
employment associated with the degree of disability 
demonstrated.  Hence, the Board finds that marked 
interference with employment (i.e., beyond that contemplated 
in the assigned rating) is not shown.  Additionally, the 
evidence does not show that the left ankle disability has 
resulted in necessitated frequent periods of hospitalization 
so as to render impractical the application of the regular 
rating schedule standards.  Accordingly, the Board finds that 
the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) have not 
been met. 

As discussed, the Board finds that the veteran's disability 
picture does not approximate the criteria necessary for a 
higher disability rating.  The preponderance of the evidence 
does not support an evaluation in excess of 20 percent for a 
left ankle disability.  Therefore the application of the 
benefit of the doubt doctrine contemplated by 38 U.S.C.A. § 
5107 (West 1991) is inappropriate in this case.  


ORDER

Entitlement to an evaluation greater than 20 percent for a 
left ankle disability has not been established, and to this 
extent, the appeal is denied.


REMAND

Entitlement to a Separate Rating for a Left Ankle Scar

As discussed above, the veteran's left ankle disability 
involves pain, swelling, and limited motion.  A review of the 
examination findings of record also shows that the veteran 
has problems with a scar related to the initial treatment for 
the fracture during service.  As noted, in September 2001, 
the examiner noted that a lump over the mid portion of the 
left foot approximately 1.5 inches distal to the ankle, had a 
characteristic feel of a ganglion cyst.  On the May 2004 VA 
examination, there was tenderness over and around the scar 
that extended about 5 to 6 centimeters above the scar.  

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held 
that a veteran could be rated separately for a disability 
involving a scar, disfigurement, and muscle injury, where 
none of the symptomatology for any of the conditions was 
duplicative or overlapping with the symptomatology of the 
other conditions.  The ratings could then be combined.  This 
case is similar to Esteban, since the symptomatology of the 
scar is distinct and separate.  However, the veteran has not 
been afforded an examination to determine the nature and 
severity of the scar.  Therefore, an examination is 
warranted.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the AMC for the following development:

1.  The AMC should schedule the veteran 
for a VA examination for the purpose of 
ascertaining the current nature, etiology 
and severity of the veteran's left ankle 
scar.  The examiner should identify and 
provide detailed findings regarding the 
veteran's left ankle scar.  The claims 
folder must be made available to the 
examiner for review before the 
examination, and the examiner should 
acknowledge such a review in the 
examination report.  The examiner should 
provide a complete rationale for all 
opinions and conclusions.  Any opinion 
should be supported by reference to 
specific medical records on file.  The 
examination report should be typed.

2.  After undertaking any other 
development deemed essential, the AMC 
should adjudicate the issue of a 
separate rating for a left ankle scar.  
If the benefit is denied, the veteran 
and her representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion 
of all pertinent regulations, and the 
reason for the decision.  The veteran 
and her representative should be 
afforded the applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


